Citation Nr: 1823039	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)) in Oakland, California.  

In January 2014 and February 2016, the Board remanded the matter for further development.

Following the issuance of the October 2016 Supplemental Statement of the Case (SSOC), additional pertinent evidence, including VA examinations and treatment records, was added to the claims file.  Although the evidence has not been considered by the AOJ in connection with the claim presently on appeal, because the appeal is being remanded, the Veteran will not be prejudiced by the Board reviewing this evidence at this time.  38 C.F.R. § 20.1304 (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU based on his service-connected disabilities.  The Veteran is currently service-connected for lumbar spine disability, rated 40 percent disabling, left thigh radiculopathy associated with lumbar spine disability, rated 20 percent disabling, right thigh radiculopathy associated with lumbar spine disability, rated 10 percent disabling, and tinnitus, rated 10 percent disabling.

Appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a) (2012).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellant's can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2017).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  In this case, additional evidence was added to the file by VA since the last supplemental statement of the case (SSOC).  Notably, the Veteran recently underwent a July 2017 VA examination and an October 2017 fee-based examination to evaluate the current severity of his spine disability.  The Veteran specifically contends that his service-connected spine disability is so severe as to render him unable to secure or follow gainful employment.   Upon review, it is clear that the evidence is pertinent to the TDIU claim, and that the issue of entitlement to a TDIU not been readjudicated by the AOJ in a SSOC since that time.  Thus, remand is required so that this new evidence can be reviewed in the first instance by the AOJ.  

On remand, the Veteran should be afforded the opportunity to submit, or authorize VA to obtain on his behalf, any relevant records of private care for his service-connected disabilities, to include from his chiropractor.  Indeed, the Veteran has reported continuing chiropractic treatment for his back disabilities.  See July 2017 VA Examination Report; February 2017 VA Treatment Record. 

On remand, updated VA treatment records should also be obtained, to include any VA treatment records from October 2017 to the present.

Finally, it appears the AOJ has proposed to reduce the Veteran's disability rating for his service-connected spine disability, but has not completed adjudication of this matter.  As any reduction may have implications on whether the Veteran meets the schedular requirements for a TDIU award under 38 C.F.R. § 4.16(a), the AOJ should complete action on this proposal before readjudicating the TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to submit, or authorize VA to obtain on his behalf, 
any records of private care pertaining to his service-connected disabilities not already on file, to include records of ongoing treatment for his spine disabilities from his chiropractor.  After securing any necessary authorization, obtain any identified private treatment records.

2.  Obtain any additional VA treatment records, to include any VA treatment records dated from October 2017 to the present.

3.  Finish development and adjudication of the Veteran's claim for a higher rating for his lumbar spine disability, filed in May 2017, to include the pending proposal to reduce the Veteran's disability rating.  If such has been completed, this should be made clear in the record.

4.  After completing the actions above, and any other development deemed appropriate, readjudicate the claim for entitlement to TDIU with consideration of all evidence added to the record.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

